Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

This settlement agreement (the “Agreement”) is entered into as of June 20, 2014
(“Effective Date”), by and between PerkinElmer, Inc., and PerkinElmer Health
Sciences, Inc. (formerly known as PerkinElmer Life Sciences, Inc.), having a
principal place of business at 940 Winter Street, Waltham, Massachusetts
(collectively, “PerkinElmer”) and Enzo Biochem, Inc. and Enzo Life Sciences,
Inc. (formerly known as Enzo Diagnostics, Inc.), having a principal place of
business at 527 Madison Avenue, New York, New York (collectively “Enzo”). Each
of the foregoing entities is sometimes referred to as a “Party” and collectively
as the “Parties.”

 

Enzo brought an action against PerkinElmer in the United States District Court,
Southern District of New York, captioned Enzo Biochem, Inc., et al., v.
PerkinElmer, Inc. et al., Case No 03-CV-3817 RJS, and PerkinElmer asserted
counterclaims against Enzo in that action (collectively, the “Action”). Enzo and
PerkinElmer mutually desire to resolve the differences between them regarding
the Action subject to the terms and conditions of this Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1 “Affiliate” means any entity that directly or indirectly owns or controls,
is owned or controlled by, or is under common ownership or control with a Party.
For the purposes of this definition, “ownership” or “control” mean: (a)
possession, or the right to possession, of at least 50% of the voting stock of a
corporation; (b) the power to direct the management and policies of the entity;
(c) the power to appoint or remove a majority of the board of directors; or (d)
the right to receive 50% or more of the profits or earnings. With regard to
PerkinElmer, its Affiliates are listed in Exhibit 21 to PerkinElmer, Inc.’s
Annual Report on Form 10-K for the fiscal year ended December 29, 2013.

 

ARTICLE II
SETTLEMENT AMOUNT

 

2.1 PerkinElmer, Inc. shall pay seven million USD ($7,000,000.00) to Enzo
Biochem, Inc. by wire transfer (the “Settlement Payment”) by July 2, 2014 as
follows:

 

Bank: Citibank, N.A.   153 East 53rd Street   New York, NY 10043     For credit
to the account of: Kramer Levin Naftalis & Frankel LLP   Attorney Escrow Account
    ABA routing number 21000089

 



Account # 37301114     Attention: Joseph Scotto   (212) 559-6338

 

Provided that, if Greenberg Traurig LLP (“GT”), in its June 25, 2014 initial
brief in support of its motion to set the value of its lien pursuant to the
Court’s June 16, 2014 Order, or in any other document that is publically filed
on or before July 1, 2014, seeks an amount from Enzo with respect to the total
value of its lien in the Action (including all interest and expenses) (“GT’s
Claim”) that is less than the full amount of the Settlement Payment,
PerkinElmer, Inc. shall on July 2, 2014 pay Enzo Biochem, Inc. a portion of the
Settlement Payment that is equal to GT’s Claim in accordance with the
instructions set forth above, and shall pay the balance of the Settlement
Payment to Enzo Biochem, Inc. as follows:

 

Bank: Citibank     For credit to the account of: Enzo Biochem, Inc.     ABA
routing number 21000089     Account # 119121150

 

For avoidance of doubt, if GT seeks a lien in the Molecular Probes action (03
Civ. 3816 (RJS)) or the Roche action (04 Civ. 4046 (RJS)) that also includes
some or all of GT’s Claim, that will not reduce GT’s Claim for purposes of this
Article II. Enzo Biochem, Inc., shall acknowledge receipt of payment within no
more than one (1) business day by email to william.mcelwain@wilmerhale.com. The
Parties acknowledge and agree that this Agreement is enforceable according to
its terms with respect to PerkinElmer Inc.’s payment obligation under this
Article II. In the event that PerkinElmer, Inc. fails to pay the Settlement
Payment by July 2, 2014 as set forth above, and Enzo commences a lawsuit to
compel PerkinElmer, Inc. to do so, PerkinElmer, Inc. will pay Enzo’s costs,
including reasonable attorneys fees, of that lawsuit.

 

ARTICLE III

RELEASES, REPRESENTATIONS AND DISMISSAL OF ACTION

 

3.1 PerkinElmer Release of Enzo. PerkinElmer, on behalf of itself and its
Affiliates and all of their respective predecessors, successors and assigns (the
“PerkinElmer Releasing Parties”), releases, acquits, and forever discharges Enzo
and its Affiliates and all of their respective predecessors, successors,
assigns, officers, directors, managers, members, employees, agents, insurers,
servants, experts, consultants, and attorneys (the “Enzo Released Parties”) from
all liabilities, actions, causes of action, claims or demands, losses, damages,
attorneys’ fees, court costs, or any other form of claim or compensation
(“Claims”) arising prior to the date of this Agreement related to or arising
under any claim or counterclaim that PerkinElmer now has, ever had, or could in
the future have (but for this release) against the Enzo Released Parties,
asserted in, arising out of, resulting from, or relating to the Action.

 

3.2 Enzo Release of PerkinElmer. Enzo on behalf of itself and its Affiliates and
all of their respective predecessors, successors and assigns (the “Enzo
Releasing Parties”), releases, acquits,

2



and forever discharges PerkinElmer and its Affiliates and all of their
respective predecessors, successors, assigns, officers, directors, managers,
members, employees, agents, insurers, servants, experts, consultants, and
attorneys (the “PerkinElmer Released Parties”) from all Claims arising prior to
the date of this Agreement related to or arising under any claim or counterclaim
that Enzo now has, ever had, or could in the future have (but for this release)
against the PerkinElmer Released Parties, asserted in, arising out of, resulting
from, or relating to the Action.

 

3.3 Releases. The releases specifically provided in this Agreement include an
express, informed, knowing, and voluntary waiver and relinquishment to the
fullest extent permitted by law. In this connection, the Parties acknowledge
that they may have sustained damages, losses, costs, or expenses that are
presently unknown and unsuspected and that such damages, losses, costs, or
expenses as may have been sustained may give rise to additional damages, losses,
costs, or expenses in the future. The Parties acknowledge, and waive any rights
under, California Civil Code Section 1542, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

or any similar or comparable law of any state, territory or jurisdiction,
foreign or domestic, including the United States and federal, state, county or
local jurisdiction which is similar, comparable, or equivalent to Section 1542
of the California Civil Code.

 

3.4 Representations. The Enzo Releasing Parties represent and warrant that,
other than the released Claims, they have no actual knowledge of and no present
intent to bring other Claims against PerkinElmer, its Affiliates or their
customers (for such customer’s use of or resale of PerkinElmer’s or its
Affiliates’ products or services) for the use of PerkinElmer’s or its
Affiliates’ products for patent or other intellectual property infringement
under the Enzo Releasing Parties’ currently existing patents, patent
applications or other intellectual property based on or relating to any product
or service of PerkinElmer or its Affiliates existing on or prior to the date of
this Agreement.

 

3.5 Agreement Obligations Not Released. Notwithstanding anything to the contrary
herein, the Parties reserve all rights and remedies, including damages and
equitable relief, for breach of this Agreement and nothing herein releases any
Party from its respective obligations under this Agreement or prevents any Party
from enforcing the terms and conditions of this Agreement against the other
Party.

 

3.6 Joint Stipulation of Dismissal with Prejudice. PerkinElmer will file a Joint
Stipulation of Dismissal with Prejudice in the Southern District of New York in
the form set forth in Exhibit A attached hereto in accordance with Section 2.1.
The Parties shall promptly proceed with any and all additional procedures needed
to dismiss with prejudice the Action including any modifications to the forms to
comply with any local rules or procedures regarding the entry of

3



stipulated dismissals. The Parties acknowledge and agree that this Agreement is
enforceable according to its terms with respect to final dismissal with
prejudice of the Action.

 

3.7 No Effect On Other Actions. This Agreement, including the releases herein,
does not affect any other pending action by Enzo as listed in Exhibit B attached
hereto.

 

ARTICLE IV

FURTHER REPRESENTATIONS, WARRANTIES, AND DISCLAIMERS

 

4.1 Mutual Representations and Warranties. Each Party represents and warrants to
the other that: (a) each person executing this Agreement on its behalf has full
authority to enter into this Agreement; (b) it enters into this Agreement of its
own free will and accord, upon advice of its own legal counsel; (c) it has the
authority to enter into and to perform or to cause performance of its
obligations under this Agreement; (d) the execution and delivery of this
Agreement and the actions contemplated hereby have been duly authorized by all
necessary corporate action on the part of such Party; (e) this Agreement
constitutes a valid and binding obligation of such Party, enforceable against it
in accordance with its terms; (f) no further approval is needed to make this
Agreement valid, binding, and enforceable against such Party; and (g) the
execution and delivery of this Agreement will not violate, conflict with, or
result in a breach of the terms of any agreement by which such Party is bound or
of any applicable statute, regulation, rule, or other law.

 

4.2 No Admission. This Agreement is made in connection with a full, final, and
complete satisfaction and compromise of disputed claims and matters. Neither
this Agreement nor any action taken in connection with this Agreement or
pursuant to it constitutes an admission by any Party or by any other person that
any conduct or action was unlawful or in violation of any contract, agreement,
understanding, custom, or obligation among or between the Parties, or
constituted any wrongdoing whatsoever.

 

ARTICLE V
PUBLIC DISCLOSURE

 

5.1 Public Disclosure. The Parties agree that any public disclosure of the
existence and terms of this Agreement will be limited to such disclosure, if
any, as a Party believes is required by law, rule, regulation or legal process,
including by any stock exchange, the NASDAQ National Market or the rules and
regulations of the United States Securities Exchange Commission (the “SEC”) or
any applicable state securities regulators. PerkinElmer has received and
reviewed the press release and draft Form 8-K attached as Exhibit C and consents
to the filing thereof with the SEC.

 

ARTICLE VI
MISCELLANEOUS

 

6.1 Notices. All required communications under this Agreement shall be in
writing, sent to the Party at its address below, or as otherwise designated by
the Party in accordance with this provision, and duly given or made: (a) on the
date delivered in person; (b) on the date transmitted by electronic mail, if
confirmation is received from the recipient; (c) three days after deposit in

4



the mail if sent by certified U.S. mail postage prepaid, return receipt
requested; or (d) one day after deposit with a nationally recognized overnight
carrier service with charges prepaid.

 

  If to PerkinElmer: PerkinElmer, Inc.     940 Winter Street     Waltham,
Massachusetts 02451     Attention: Joel Goldberg     joel.goldberg
@perkinelmer.com         If to Enzo: Enzo Biochem     527 Madison Avenue     New
York, New York 10022     Attention: Barry Weiner     bweiner@enzo.com

 

6.2 Governing Law/Entire Agreement. This Agreement shall be governed by the laws
of the state of New York without regard to any conflict-of-laws provisions. This
Agreement, including its exhibits, and the Escrow Agreement together constitute
the entire agreement between the Parties with respect to the subject matter
hereof, and supersede all other previous and contemporaneous agreements,
understandings, negotiations, discussions, offers, and acceptances with respect
to such subject matter. This Agreement may not be modified except in writing
signed by authorized representatives of the Parties. The delay or failure to
assert a right or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition. A valid waiver must be
executed in writing and signed by the Party granting the waiver. Each Party
acknowledges that it was provided an opportunity to seek advice of counsel and
as such this Agreement shall not be strictly construed against the drafter. This
Agreement shall be binding on and inure to the benefit of each of the Parties
and their successors and assigns.

 

6.3 Severability. The provisions of this Agreement are severable, and if any
provision of this Agreement is determined to be invalid or unenforceable under
any controlling body of law, such invalidity or non-enforceability shall not in
any way affect the validity or enforceability of the remaining provisions or the
validity or enforceability of such provision in any jurisdiction where valid and
enforceable. Any invalid or unenforceable provision will be reformed by the
Parties to effectuate their intent as evidenced on the Effective Date. The
Parties may execute this Agreement in one or more counterparts, each of which
shall be deemed an original and all of which, taken together, shall constitute
one and the same instrument.

 

6.4 No Costs and Fees. Subject to the last sentence of Section 2.1 of this
Agreement, each Party shall bear its own costs, expenses, and attorneys’ fees
and shall take all such additional steps and actions reasonably requested by any
other Party as may be necessary or desired to effect the dismissal of the
Action.

 

6.5 Assignment. This Agreement may be assigned by PerkinElmer without the
consent of Enzo in connection with the sale of all or substantially all of the
assets of PerkinElmer or any merger (including without limitation a
reincorporation merger), consolidation, reorganization,

5



stock exchange, sale of stock, or other similar or related transaction in which
PerkinElmer is the sole, surviving entity to conduct the business conducted by
PerkinElmer prior to the consummation of the transaction.

 

PERKINELMER, INC.   ENZO BIOCHEM, INC.       By: /s/ Joel S. Goldberg   By: /s/
Barry Weiner [Name] Joel S. Goldberg       [Title] SVP. General Counsel        
        Dated: June 20, 2014   Dated: June 20, 2014           PERKINELMER HEALTH
SCIENCES, INC.   ENZO LIFE SCIENCES, INC.         By: /s/ Joel S. Goldberg  
 By: /s/ Barry Weiner [Name] Joel S. Goldberg       [Title] President          
      Dated:  June 20, 2014    Dated:  June 20, 2014

6



EXHIBIT A

7



UNITED STATES DISTRICT COURT       SOUTHERN DISTRICT OF NEW YORK       ENZO
BIOCHEM, INC., ET AL.,   )       )   Plaintiffs,   )  CIVIL ACTION NO.
03-CV-3817 (RJS)     )   v.   )       )   PERKINELMER, INC., ET AL.,   )
STIPULATION OF DISMISSAL Defendants.   )       )       )  

 

IT IS HEREBY STIPULATED AND AGREED that all claims by Enzo Biochem Inc., and
Enzo Life Sciences, Inc. (formerly known as Enzo Diagnostics, Inc.) against
PerkinElmer, Inc. and PerkinElmer Health Sciences, Inc. (formerly known as
PerkinElmer Life Sciences, Inc.) shall be, and hereby are, dismissed with
prejudice and without fees and costs;

 

IT IS FURTHER STIPULATED AND AGREED that all claims by PerkinElmer, Inc. and
PerkinElmer Health Sciences, Inc. (formerly known as PerkinElmer Life Sciences,
Inc.) against Enzo Biochem, Inc. and Enzo Life Sciences, Inc. (formerly known as
Enzo Diagnostics, Inc.) shall be, and hereby are, dismissed with prejudice and
without fees and costs;

 

IT IS FURTHER STIPULATED AND AGREED that this Stipulation is without prejudice
to Enzo Biochem, Inc. and Enzo Life Sciences, Inc.’s rights to appeal in any
other action;

 

IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be executed in
separate multiple counterparts, each of which shall be deemed to be an original.
Signatures provided through email or facsimile are deemed to be the equivalent
of originals for filing purposes.

8



Dated: June ____, 2014   New York, New York

 

      KRAMER LEVIN NAFTALIS & FRANKEL LLP   WILMER HALE, LLP       By:     By:  
  Michael J. Dell     Robert J. Gunther, Jr. mdell@kramerlevin.com  
Robert.Gunther@wilmerhale.com Attorneys for Plaintiffs   Attorneys for
Defendants Enzo Life Sciences, Inc. and   PerkinElmer, Inc. and PerkinElmer
Health Enzo Biochem, Inc.   Sciences, Inc. 1177 Avenue of Americas   250
Greenwich Street New York, NY 10036   New York, NY 10007 (212) 715-9100   (212)
230-8830

9



EXHIBIT B

10



Caption Court   Docket No. Roche Diagnostics GMBH, et al v. Enzo Biochem, Inc.
et al S.D.N.Y.   04-cv-04046 Enzo Life Sciences Inc. v. Gen-Probe, Inc. D. Del.
  12-cv-00104 Enzo Life Sciences Inc. v. Life Technologies Corp. D. Del.  
12-cv-00105 Enzo Life Sciences Inc. v. Roche Molecular Systems Inc., et al D.
Del.   12-cv-00106 Enzo Life Sciences Inc. v. Hologic, Inc. D. Del.  
12-cv-00276 Enzo Life Sciences Inc. v. v. Abbott Laboratories, et al D. Del.  
12-cv-00274 Enzo Life Sciences Inc. v. Becton, Dickinson & Company, et al D.
Del.   12-cv-00275 Enzo Life Sciences Inc. v. Illumina, Inc. D. Del.  
12-cv-00435 Enzo Life Sciences Inc. v. Adipogen Corp., et al D. Del.  
12-cv-00088 Enzo Life Sciences Inc. v. Agilent Technologies, Inc. D. Del.  
12-cv-00434 Enzo Life Sciences Inc. v. Siemens Healthcare Diagnostics, Inc. D.
Del.   12-cv-00505

11



EXHIBIT C

12